In re Griffin, Sandy J.; Griffin, Barbara Johnson; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA91-1117; Parish of Acadia, 15th Judicial District Court, Div. “B”, No. 58,000.
Granted. Judgment of the trial court granting summary judgment in favor of Hartford Insurance Co. is reversed. There is a genuine issue of material fact as to whether the policy provided uninsured motorist coverage. Accordingly, the case is remanded to the trial court for further proceedings.
HALL, J., not on panel.